Miller while Miller was incarcerated. Dow set forth a scenario in which
                Miller was to arrange for the transfer of an acquaintance to the jail and
                stage a jailhouse fight between the acquaintance and a guard. Miller
                would then intervene and assist the guard. The purpose of this plan was
                to secure an early release for Miller, as in the previous incident. Dow and
                Miller did not discuss the scheme in any of their later conversations and
                no action was taken toward implementing any part of it.
                              A hearing panel of the Northern Nevada Disciplinary Board
                determined that Dow had violated RPC 1.2(d) and RPC 8.4(a)-(d). The
                panel considered aggravating and mitigating factors and found that, in
                aggravation, Dow had acted with a dishonest and selfish motive and had
                not acknowledged that her conduct was wrongful. Dow's lack of a prior
                disciplinary record and relative inexperience in the practice of law were
                found to be mitigating circumstances.
                              The panel recommended that Dow be suspended for two years,
                with the following conditions: Dow must take and pass the Multistate
                Professional Responsibility Exam (MPRE) before applying for
                reinstatement; Dow must demonstrate to Bar counsel that she has notified
                her employer and all clients of her suspension within three days of the
                effective date of the suspension order; Dow must wind up her practice
                within 15 days of the suspension order, placing her clients with other
                counsel or concluding representation; and Dow must pay the costs of the
                instant disciplinary proceeding. 2



                      2 Thepanel also recommended that if reinstated, Dow must enter
                into a mentoring agreement with a State-Bar-approved mentor, to
                continue for one year with the mentor making quarterly reports to the
                                                             continued on next page . . .

SUPREME COURT
     OF
   NEVADA
                                                        2
(0) 1947A ep>
                             Having reviewed the record, we conclude that clear and
                convincing evidence supports the panel's finding that Dow violated RPC
                1.2(d) and RPC 8.4(a), (c), and (d). We further conclude that clear and
                convincing evidence does not support a finding that Dow's conduct falls
                within the ambit of RPC 8.4(b), which states that it is misconduct for an
                attorney to "commit a criminal act that reflects adversely on the lawyer's
                honesty, trustworthiness or fitness as a lawyer in other respects."    See
                SCR 105(2)(0, This conclusion is supported by both the U.S. attorney and
                the FBI hearing the conversation at issue and declining to prosecute the
                matter.
                             We therefore approve the panel's recommendation that Dow
                be suspended. However, due to the isolated nature of the incident, which
                Dow and Miller did not discuss in later conversations, the lack of any
                action taken to implement the plan, and the lack of client harm, we
                conclude that an actual suspension of six months and one day, with a two-
                year stayed suspension, during which Dow shall make quarterly reports to
                the State Bar, is more appropriately tailored to Dow's misconduct. A
                suspension of this length will require Dow to petition for reinstatement.
                SCR 116. The two-year stayed suspension shall become active upon any
                further misconduct. We approve the additional reinstatement conditions
                recommended by the hearing panel.


                . . . continued

                State Bar, and Dow is prohibited from allowing Miller to access her law
                office, client files, and trust accounts. While these conditions appear
                reasonable, such conditions are more appropriately considered as part of a
                reinstatement proceeding, and thus we decline to impose them now.



SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947)
                              Accordingly, Emily Dow is hereby suspended from the practice
                of law for six months and oneS day, with a two-year stayed suspension that
                shall become active upon any misconduct other than a minor traffic
                violation. Dow shall comply with the conditions approved above. Dow is
                ordered to pay the costs of the disciplinary proceedings. SCR 120. Dow
                shall comply with SCR 115. The State Bar shall comply with SCR 121.1.
                              It is so ORDERED.



                                                                 , C.J.



                                                             /                      J.
                                                          Hardesty



                Parraguirre                               Douglas
                                                            CSA
                                            J.                                      J.
                                                          Saitta




                cc: David A. Clark, Bar Counsel
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     Lemons, Grundy & Eisenberg
                     J. Thomas Susich, Chair, Northern Nevada Disciplinary Board
                     Perry Thompson, U.S. Supreme Court Admissions Office




SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A